DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 59, 60, 62-68, and 92-100 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 08/03/2020 are acknowledged.  Claim 1 is amended. Claims under consideration in the instant office action are claims 1-3.
Applicant’s arguments, filed 08/03/2020, with respect to claims 59, 60, 62-68, and 92-100 have been fully considered and are persuasive.  The rejection of claims 59, 60, 62-68, and 92-100 has been withdrawn. 

Election/Restrictions
Claims 59, 60, 62-68, and 92-100 are directed to an allowable method of treatment. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 77, 80, and 82, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/14/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of treating ulcerative colitis by administering (R)-2-(7-( 4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b ]indol-3-yl)acetic acid at a dosage equivalent to about 2.0 mg.
The closest prior art, Jones (WO 2010/011316, as disclosed in IDS), teaches certain substituted l ,2,3,4-tetrahydrocyclopenta[b ]indol-3-yl)acetic acid derivatives of Formula (Ia), such as the following compound:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

which exhibit useful pharmacological properties, for example, as agonists of the S1P1 receptor, which can be administered for the treatment of ulcerative colitis (see abstract, figure 21).  Jones teaches dosages of about 0.001 mg to about 5000 mg, and preferably 0.001 mg to about 25 mg (pg. 41, lines 24-36).  Jones teaches such compounds formulated for oral administration in the form tablets or capsules (pg. 41, lines 8-17), which can be administered once daily (pg. 42, lines 22-28).  Jones teaches crystalline forms and L-arginine salts of such compounds (pg. 9, lines 18-20; see Example 1.33).

Thus, there would be no reason one skilled in the art at the time the invention was made would treat ulcerative colitis by administering (R)-2-(7-( 4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclopenta[b ]indol-3-yl)acetic acid at a dosage equivalent to about 2.0 mg based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 59, 60, 62-68, 77, 80, 82, and 92-100 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629